ANDERSON, J.
While we recognize the rule, as laid down in the case of McLeod v. McLeod, 145 Ala. 273, 40 South. 414, 117 Am. St. Rep. 41, and reaffirmed in Dol-*606bery v. Dolbery, 153 Ala. 434, 44 South. 1018, and Sanders v. Gurley, 153 Ala. 495, 44 South. 1022, that a donation from the parent to a child, alone and of itself, would raise not presumption of undue influence, since, in the absence of evidence to the contrary, the parent is presumably the dominant party, we think the evidence overcomes such a presumption in the present case. The grantor was a widow over 65 years of age; the grantee being her oldest son, in the prime of life, who had been her sole and trusted agent and adviser for 20 years, having the absolute control and management of her affairs, and she reposing in him all confidence and doing all things suggested without inquiry or hesitancy. It is evident that she executed the deed in question at her son’s request, without being informed what it was, and doubtless thinking she was performing some other business act. His subsequent conduct strongly bears out this inference. He withheld the deed from record, never made any claim of ownership to any member of the family during a period of 16 years, and did all acts impressive of her continued ownership, even borrowing money and having her give mortgage on same. It is true the deed purports to be for a valuable consideration; but it is so insignificant that it places the grantee in little or no better position than a mere donee.
The decree of the chancery court is affirmed.
Tyson, C. J., and Dowdell and McClellan, JJ., concur.